255 S.W.3d 532 (2008)
Pythian JEFFRIES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89820.
Missouri Court of Appeals, Eastern District, Division Four.
June 17, 2008.
Jessica Hathaway, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Pythian Jeffries (hereinafter, "Movant") was convicted of domestic assault in the second degree, Section 565.073 RSMo (2000), and domestic assault in the third degree, Section 565.074 RSMo (2000). Movant was sentenced to a total term of seven years' imprisonment. This Court affirmed his conviction. State v. Jeffries, 184 S.W.3d 102 (Mo.App. E.D.2006).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to object to the State's voir dire regarding domestic abuse.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).